The opinion of the court was delivered by
Brewer, J.:
This is an original proceeding in this court. Plaintiff, who is a minister of the gospel, a preacher of the Methodist Episcopal Church, and who was properly appointed and designated by the regular church authorities to take charge as pastor of the First German Society of the Methodist Episcopal Church of Wyandotte City, for the year ■commencing September, 1871, applies to this court for a writ of mandamus to compel the defendants, who are the trustees of said society, to admit him to the dutie's and office ■of such pastor, and to occupy the church edifice of said society, and preach in its pulpit. There are two questions, one of fact-, and the other of law. The question of fact is, whether the defendants have excluded tlje plaintiff from the pulpit, the church, and the pastorate. And the question of law is, whether and to what extent, if they have so excluded him, the courts will interfere.
In regard to the first question much testimony was offered on both sides. Without noticing it in detail, it is enough to say that it satisfies us that there was an exclusion of the plaintiff by the defendants. The testimony is not very strong, and does not point to any acts of personal violence. Nor do we think a forcible collision was necessary, before the plaintiff could bring his cause into court.
To what extent will the courts -interfere? In order to fully answer this question it" will be necessary to consider certain facts which anteceded in point of time this controversy between the parties. In August 1866 Mathias Splitlog conveyed a lot in Wyandotte City unto Jacob Munzenmeyer, and others, trustees of the First German Society of the Methodist Episcopal Church. The conveyance recites that it is in trust “that they shall erect and build, or cause to be erected and built, hereon, a house or place of worship for the use of the members of the Methodist Episcopal Church in *596the United States of America, according to the rules and discipline -which from time to time may be agreed upon and adopted by the ministers and preachers of the said church at their general conferences in the United States of America, and. in further trust and confidence that they shall at all times forever after permit such ministers of the gospel and preachers belonging to the said church as shall from time to - time-be duly authorized by the general conference of the ministers, and preachers of the said Methodist Episcopal Church, or by the annual conference authorized by the said general conference, to preach and expound God’s Holy Word therein.” Upon this lot the church edifice from which plaintiff was excluded, was built. We have copied this recital of the conveyance, in full, because; as it seems to us, it defines the-boundaries of our right to interfere. By the conveyance of this lot, and the erection thereon of the church- building, a trust was created whiph courts of equity will enforce. We-cannot compel an individual to attend worship in any place, nor remain connected with any church, nor to receive any one as his pastor. These are matters which are relegated to the domain of the individual conscience, and over which neither legislature nor court can exercise any control. The religious freedom guaranteed by our constitution, means absolute personal independence therein. All the defendants can withdraw from the society of which they are now trustees, and connect themselves with other existing religious organizations, or form a new one, or remain disconnected from all;, and -no power is known to the law to restrain them. We do not of course mean to say that any existing society is under-obligations to admit all who seek admission. One man’s-liberty is not another man’s restraints. All being free, any-existing society may admit or reject whom it pleases. Yet each one can leave when he pleases, and go wherever he may find reception. But with regard to the church lot, and-'edifice,, the temporalities of the church, whenever they are held in trust, courts of equity will interfere and see that the trust is executed, and the property preserved in such manner as will *597•accomplish the purpose of the grantor of the trust. Here the trust created is, that the trustees shall permit the duly ■authorized ministers of the M. E. Church to occupy the pulpit, and expound God’s Holy Word therein. The plaintiff is such authorized minister. If they hinder him from preaching in this church, they are thwarting the expressed intention •of the donor, and diverting the property from the channel of the trust in which ho placed it. At this point the coprts will interfere, and restrain any diversion of the property from the trust. The People v. Steele, 2 Barb., 397. The peremptory writ must therefore issue, commanding defendants to''admit plaintiff to their church edifice, and to permit him to occupy and .preach.-in its-pulpit, and to refrain fróm all -interference with him in the discharge of his duties therewith connected.
Plaintiff also asks that damages should be awarded him. As he has been all this time the legal pastor of this society, he can recover whatever salary may be due him in an ordinary action at law. We do not think therefore any allowance should be made in this proceeding. The judgment of the • court carries with it against the defendants all costs.
All the Justices concurring.